Title: To Thomas Jefferson from Luther Martin, 8 January 1798
From: Martin, Luther
To: Jefferson, Thomas


          
            Sir,
            Baltimore, January 8th, 1798.
          
          Having in my last seen my much respected old friend Col. Cresap freed from his irons and discharged from an imprisonment of twenty  months duration, which to give it its softest epithet was most unmerited, I will now accompany him to Maryland, and restore him to an affectionate wife and beloved children, who most providentially had escaped the relentless flames which had consumed his property, and the more relentless weapons of those by whom those flames had been enkindled; and who, during his confinement, had depended for the supplies of the necessary wants of nature, on the affection of relatives or the bounty of friends.
          Returned again to his family to whose happiness he was devoted,—and to his adopted province for the interest of which he had suffered, he again betook himself to its frontier.
          He established himself almost immediately in Prince George’s County, which at that time extended to the western boundary of the Province, (as did Baltimore to its northern boundary) and included the whole, or nearly the whole that is now comprized in Prince George’s, Montgomery, Frederick, Washington and Allegheny counties.
          The precise time when he first became an inhabitant of that county is not within my researches, but I find that on the 15th day of June, in the year 1739, he was appointed one of the Justice’s of Prince George’s county court, and that he was regularly continued in the commission until the twenty first day of November, in the year 1748; when Frederick county was laid off out of Prince George’s, including all the western part of the Province.—On the seventeenth day of November, in the year 1749, he was appointed second in the commission of the peace for that county, and remained in that office until the twenty sixth day of May, in the year 1756, when he was appointed Chief Justice of Frederick county court, which appointment he held until the sixth day of November, 1758.—On the fifteenth day of August, in the year 1774, he was again appointed Chief Justice of that county, and continued in that appointment until the revolution took place.
          In a short time after his thus settling in Prince George’s, he was also appointed by the Governor and council of Maryland county lieutenant of that county. I do not recollect the time, and though I have the commission among my papers, I have not leisure to look for it, but I think it was about the year 1740. He was also many years one of the members of the lower House of Assembly of the Province of Maryland; and for several years surveyor of Prince George’s county.
          From the land records of this state, it appears that before the year 1743, Col. Cresap had obtained patents for land, situate on the north branch of the Potowmac, about one hundred and seventy miles from the city of Annapolis, and but fifteen miles this side of where Fort Cumberland  was afterwards erected. And I find that at an Indian treaty held at Lancaster, on the twenty ninth day of June, in the year 1744, at which commissioners from Virginia and Maryland, attended, the great object of which was the settlement of disputes concerning territory which subsisted between those provinces and the Six Nations, Connasatego one of their chiefs, declares they are ready to settle the bounds of the lands to which they admitted the province of Maryland, entitled, “by renouncing all right to Lord Baltimore, of all lands lying 2 miles above the uppermost fork of Potowmack, or Cohongarnton river, near where Thomas Cresap hath a hunting or trading cabin, by a north line to the bounds of Pennsylvania.”
          By which it appears Col. Cresap, at that time, had established himself even at the remotest western part of the province, to which the Indians admitted Lord Baltimore to be entitled, under any cession which they had at that time made.
          Very early after the peace of Aix la Chapelle, the policy of the French government was particularly attended to by Colonel Cresap. Possessed of the country on the Mississippi, and also of the colonies on the St. Lawrence, France had formed the design of establishing a chain of posts on our frontiers from the one river to the other, and thereby to confine us in territory to our Atlantic settlements, and monopolize to itself the trade of the Indians, and secure their interest. To prevent this and to obtain for the British nation the advantages of which the French wished to deprive it, he was extremely anxious for the British government to authorize settlements to be made to the westward of the Alleghany mountains on the waters of the Ohio, and to encourage and support a commercial intercourse with the Indians, thereby to detach them from the French and to secure their interest and friendship to the British. This being an object of too much magnitude for an individual of but small property and moderate influence to undertake, he communicated his idea to a number of very respectable and influential characters in Virginia and Maryland, and proposed that they should obtain a grant of lands on the waters of the Ohio, and form themselves into a company for the purpose of seating the said lands and prosecuting an extensive Indian trade among their different nations.
          For the obtention of a grant of lands his Britannic majesty was to be petitioned, and Mr. Hanbury a most respectable British merchant, was appointed their agent to advocate the measure and solicit the grant.
          I have now in my possession the original rough draught of the petition in col. Cresap’s hand writing, at the conclusion of which he adds with all that honest frankness and bluntness, which was ever a striking trait in his character “I should be heartily glad that your majesty had as  good a personal knowledge of the situation of the country and of the trade which might be carried on to the advantage of your majesty, and many of your subjects who would be concerned therein, as I have.”
          In consequence of the means thus used by col. Cresap, and those associated with him, on the sixteenth of March 1748–9, instructions were made out by his Britannic majesty, at his court at St. James, and transmitted to sir William Gooch the then lieutenant governor of Virginia, whereby he was directed to grant unto John Hanbury, merchant of London, Thomas Lee, Esq. a member of the council, and one of the judges of the supreme court of judicature in the colony of Virginia, Thomas Nelson, Esq. also a member of the same council, col. Cresap, col. William Thornton, William Nimmo, Daniel Cresap, John Carlisle, Lawrence Washington, Augustine Washington, George Fairfax, Jacob Giles, Nathaniel Chapman and James Wardrope and others their associates two hundred thousand acres of land on the western waters, subject to certain conditions in the said instructions specified; and on those conditions being complied with, to grant to them the additional quantity of five hundred thousand acres.
          Among those interested, whose names are not abovementioned, were I believe, Presley Thornton, Francis Thornton, Richard Lee, George Mason, John Taylor and James Scott of Virginia and James Baxter and Hugh Parker merchants of Maryland.
          These gentlemen or the most of them formed themselves into a company called the Ohio company, and were extensively engaged in carrying on a trade with the Indians, and also in locating and endeavouring to secure lands on the waters of the Ohio, until hostilities commenced between France and Great Britain and between their colonies, about the year 1753 or 1754.
          Among these gentlemen no person, I believe, embarked a greater proportion of his fortune or devoted more of his time and attention to those objects than colonel Cresap.
          That col. Cresap possessed the good opinion and confidence of the government of Maryland is sufficiently evinced by the appointments bestowed upon him; and that he was respected and confided in by governor Dinwiddie of Virginia, appears from several letters, written by him to col. Cresap, in the year 1752, which I have before me. In these letters the governor solicits from him “an account of the several nations of Indians, their names, their numbers of each separate, viz, their fighting men, their women and children; and his advice how to engage them to the British interest,”—he also assures him of his “good opinion of his understanding and integrity;” that “the matters contained in his letters were of great consequence to his majesty’s service, and the interest of  the colony of Virginia;” that he is “sensible from his letters he is well acquainted with Indian affairs, and that he is obliged to him for the information received from him.” He declares to him further, that “he has the success of the Ohio company much at heart, and that he thinks his (col. Cresap’s) good offices will be very necessary, and will be acknowledged by the company.”
          In the year one thousand seven hundred and forty-two a treaty being proposed to be held with the Indians of the six nations, the governor and council of Maryland appointed commissioners to attend on the part of that province one of whom was the honorable col. Levin Gale, Esq. of Somerset county, on that occasion Conrod Wieser, who long acted as an interpreter at the Indian treaties, being informed a wish was entertained that col. Cresap should attend with the Maryland commissioners, and for some reason being desirous to prevent his attendance, wrote to col. Gale, expressing his sentiments that it would not be advantageous for col. Cresap to come to the treaty with the Maryland commissioners as he believed the Indians of the Six Nations did not think well of him on account of his having endeavored to purchase some lands from their warriors.
          In the year 1751 a dispute having taken place between col. Cresap and a party of Indians of the Six Nations, who passing through that part of the country, had as was their usual custom, encamped at his plantation, some of the young men of whom, not satisfied with the provisions he gave them, killed several of his cattle and hogs, the principal warriors of the party finding that he was much irritated at their conduct sent a message to the governor of Maryland, informing him that their brother Cresap appeared angry with them, and was not disposed to give them victuals enough, that they had thought their brother, the governor, always paid him for the victuals he gave them, but understanding that was not the case, they hoped hereafter their brother the governor would make proper provision that they should be supplied when passing through that part of the province.
          That from the commencement of hostilities on the frontiers until peace took place in the year one thousand seven hundred and sixty three, col. Cresap and all of his family who were able to bear arms took a most active and decided part is a fact of public notoriety. They were ever on the posts of danger, and ever among the foremost in exposing themselves to danger. His oldest son Thomas Cresap, a most amiable and respectable character fell during that war, bravely combating the savage foe.
          In the year 1769 or 1770, Colonel Cresap went to Great Britain, he returned about the beginning of the year 1771: in the summer of 1772  or 1773, I first became acquainted with him. I aver that from that time he never was on the western side of the Alleghany mountains.—And Logan’s family were not killed even as you state, and as I know the fact is, until in the spring of 1774.
          In the spring of 1783, Colonel Cresap having made a conditional purchase from Capt. F——, of Deer island, situate in Passamaquoddy bay near the mouth of the river Saint Croix, just within the eastern limits of the United States, he went there to take possession of his purchase, but disliking his bargain, he left that place and arrived at Baltimore some time in the month of December the same year. On the Christmas following I married his grand daughter, and returning from Old Town with Mrs. M. to Baltimore early in January, from that time Colonel Cresap resided in my family until the May following, and though he was to a very great degree blind and deaf, and about one hundred years old, I found him a most entertaining and agreeable companion, still possessing a strong and vigorous mind, and as free from the fretfulness and peevishness of old age, as I ever knew a man of twenty-five.
          In the month of May, 1783, he returned to Old Town, where, or in its vicinity, he remained until his death, which happened about thirty five minutes after one o’clock in the morning of Wednesday the thirty first day of January, in the year one thousand seven hundred and eighty seven.
          I shall here, Sir, give you a short respite, And remain with due respect,
          Your very obedient servant,
          
            Luther Martin
          
        